 



AMENDMENT #3
 
to the
 
COMMERCIAL SUPPLY AGREEMENT
(originally effective May 23, 2007)
 
by and between
 
LG DISPLAY CO., LTD. (“LGD”) - formerly named LG.PHILIPS LCD CO., LTD.
 
and
 
UNIVERSAL DISPLAY CORPORATION (“UDC”)




This Amendment #3 shall amend and modify, to the extent of any inconsistency,
the provisions of the above-referenced Commercial Supply Agreement, as
previously amended effective as of June 30, 2008, and again effective as of June
30, 2009 (the “Agreement”).  This Amendment #3 shall be effective as of December
31, 2009.


1.           Article 9.1 of the Agreement is hereby amended to extend the term
of the Agreement for six (6) additional months, through June 30, 2010.


2.           Except as set forth in this Amendment #3, all other terms and
conditions of the greement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Amendment #3 to be executed by their duly authorized representatives:




LG DISPLAY CO., LTD.
 
UNIVERSAL DISPLAY CORPORATION
         
By:
/s/ Byung Chul Ahn
 
By:
/s/ Steven V. Abramson
         
Name:
Byung Chul Ahn
 
Name:
Steven V. Abramson
         
Title:
Vice President
 
Title:
President
         
Date:
Feb 19, 2010
 
Date:
March 10, 2010


 